RESOLUCIÓN
Vista y analizada la comparecencia de la parte deman-dante recurrida para mostrar causa, se deniega el recurso.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Hernández Denton emitió un voto particular de conformidad, al cual se unió el Juez Asociado Señor Corrada Del Río. El Juez Asociado Señor Fuster Berlingeri emitió un voto particular de conformidad. El Juez Asociado Señor Rebollo López emitió una opinión concurrente y disidente. La Juez Asociada Se-ñora Naveira de Rodón emitió una opinión disidente. El Juez Presidente Señor Andréu García disintió sin opinión escrita.
(Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo
*722— O —
Voto particular de conformidad emitido por
el Juez Aso-ciado Señor Hernández Denton,
al cual se une el Juez Asociado Señor Corrada Del Río.
El recurso de apelación instado por el peticionario Samuel Ramos López ante el Tribunal de Circuito de Ape-laciones es claramente frívolo. Por ello, estamos conformes con denegar el recurso de certiorari presentado ante nos, dejando así inalterada la sanción que el foro apelativo le impuso al peticionario.
I
Las partes, quienes son hermanos, participaron en un pleito sobre división y adjudicación de los bienes heredita-rios de su padre Ramón Ramos Rodríguez, presentado ante el entonces Tribunal Superior, Sala de Caguas. Mediante sentencia final y firme se distribuyeron los bienes de la herencia en conformidad y haciendo referencia al Informe del Contador Partidor, al informe suplementario titulado “cuaderno particional” y al addendum. Dichos documentos fueron admitidos como evidencia en el caso de partición de herencia y en ellos se señalaba que el peticionario, Samuel Ramos, le adeudaba a la Sucesión ciertas cantidades de dinero, incluso trece mil trescientos setenta dólares ($13,370) a cada uno de los hermanos, entre los que figu-raba la aquí recurrida, Gloria Ramos. Esta deuda no se consignó expresamente en la sentencia.
Así las cosas, Gloria Ramos instó una demanda sobre “cobro de dinero” en el Tribunal de Primera Instancia, Sub-sección de Distrito de Caguas, en la que alegó que su her-mano, y aquí peticionario, le adeudaba trece mil cuatro-cientos sesenta y dos dólares ($13,462) en concepto de la partición de herencia de su padre. Alegó, además, que la deuda era líquida y exigible, para lo cual se refirió al cua-derno particional preparado por el Contador Partidor.
*723Posteriormente, el Tribunal de Distrito ordenó que se uniera ese expediente al caso del Tribunal Superior para considerar la demanda como una solicitud de ejecución de sentencia. Luego de remitido el expediente, el Tribunal Superior ordenó que se continuara ventilando el caso en el Tribunal de Distrito. Este último emitió una orden me-diante la cual asumió nuevamente competencia sobre el caso.
Eventualmente, el Tribunal de Distrito emitió sentencia para declarar con lugar la demanda y condenar a Samuel Ramos a pagarle a su hermana, Gloria Ramos, trece mil trescientos setenta dólares ($13,370), las costas y quinien-tos dólares ($500) en concepto de honorarios de abogado. Ante ese cuadro, el peticionario interpuso un recurso de apelación ante el Tribunal de Circuito de Apelaciones, el cual emitió sentencia confirmatoria. Determinó que la sen-tencia del tribunal de instancia hacía referencia al Informe del Contador Partidor y al cuaderno particional. Concluyó que aunque dicha sentencia no reprodujo ad verbatim el contenido del cuaderno ni del addendum, expresaba la in-tención de que los bienes fueran distribuidos conforme al cuaderno particional, donde se establecía que cada here-dero (incluso Gloria Ramos) tenía una reclamación contra Samuel Ramos por trece mil trescientos setenta dólares ($13,370). De esta manera, estimó que la sentencia ape-lada había adjudicado la existencia de la deuda y que el peticionario litigó el pleito sin defensa válida, preten-diendo así no cumplir una obligación que había sido decla-rada por sentencia. Por ello, concluyó que la apelación era frívola y, a tenor con la Regla 85(B) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, condenó a la parte apelante, aquí peticionaria, a pagar la suma de trescientos dólares ($300) en concepto de honora-rios de abogado.
Inconforme, Samuel Ramos instó un recurso de certio-rari ante nos, planteando una serie de errores sobre la sen-tencia, además de alegar error en la determinación de fri-volidad del Tribunal de Circuito de Apelaciones respecto a *724la apelación. Examinado el recurso, decidimos acogerlo con el único objetivo de revisar la determinación del foro ape-lativo de condenar al peticionario al pago de honorarios de abogado. Procede denegar el recurso.
HH I —
Samuel Ramos no tenía argumento legal válido para ne-garse a cumplir con su obligación. Además, tenía conoci-miento del contenido del Informe del Contador Partidor y del addendum. En este último documento se establecía que tenía una deuda con su hermana Gloria Ramos. Sin embargo, pretendía utilizar la doctrina de cosa juzgada para liberarse de su obligación de pago, aduciendo que en el texto de la sentencia del tribunal de instancia no se hizo mención de la referida deuda.
Cabe señalar que el addendum contenía la referencia a dicha obligación. De hecho, la propia sentencia plasmaba el interés de que se cumpliera con lo dispuesto en el in-forme y en el addendum. De una lectura integral de esos tres (3) documentos surge claramente la obligación del peticionario. Pretender ampararse en el texto limitado de la sentencia para liberarse de su obligación nos parece una actitud frívola. La obligación de Samuel Ramos hacia Gloria Ramos surgía de la sentencia y de los documentos mencionados.
Por las razones antes esbozadas, el propio Tribunal de Distrito le impuso honorarios de abogado ascendentes a quinientos dólares ($500) al peticionario por considerar que actuó con temeridad. El Tribunal de Circuito de Ape-laciones confirmó esta determinación y, amparándose en el poder que le confiere la Ley de la Judicatura de Puerto Rico de 1994 y el Reglamento del Tribunal de Circuito de Apelaciones, le impuso honorarios de abogado al concluir que, a su vez, la apelación fue frívola. Nada nos parece más apropiado. Reproducir en el foro apelativo los argumentos que presentó en instancia de forma temeraria es igual-*725mente frívolo y temerario, y merece ser censurado enérgi-camente y desalentado por los tribunales.
No estimamos como persuasivo el argumento de que la teoría del peticionario tenía cierta lógica ni que era sufi-ciente para determinar que no procedían las sanciones en apelación. Si así fuera, amparándose en el derecho a apelar dispuesto en la Ley de la Judicatura de Puerto Rico de 1994, toda parte perdidosa en instancia podría conseguir un abogado que esbozara una teoría que justificara su po-sición, por frívola que fuera. Este no es el propósito de la ley. Permitir la presentación de casos frívolos e inmeritorios no opera a favor de la sana administración de la justicia.
El derecho a que un panel de jueces revise las actuacio-nes de los tribunales de instancia no significa que exista carta abierta para apelar por cualquier razón sin contar con fundamentos válidos en derecho. Flaco servicio le ha-cemos a la administración de la justicia al ampararnos en el derecho a apelar para restringir la facultad concedida al Tribunal de Circuito de Apelaciones tanto en la Ley de la Judicatura de Puerto Rico de 1994 como en su reglamento, para que, en los casos que estime prudente, imponga san-ciones y honorarios de abogado por la presentación de re-cursos frívolos.
Hoy este Tribunal actúa correctamente al denegar el presente recurso, dejando inalterada la sanción que el Tribunal de Circuito de Apelaciones impuso al peticionario.
— O —
Voto particular de conformidad emitido por
el Juez Aso-ciado Señor Fuster Berlingeri.
En el caso de autos, el 1ro de noviembre de 1996 emiti-mos una resolución, concediéndole a la parte recurrida un término para mostrar causa por la cual no debíamos expe-dir el recurso de certiorari solicitado y revocar la decisión del Tribunal de Circuito de Apelaciones de imponerle una *726sanción al peticionario por entender que el recurso presen-tado por éste ante dicho foro era frívolo.
Cuando emitimos la resolución aludida, lo hicimos pre-ocupados por la posibilidad de que el foro apelativo hubiese actuado con excesiva severidad al imponer la sanción por frivolidad aludida. En efecto, entonces, como ahora nos in-quieta el efecto indeseado que puede tener una aplicación muy rígida del mecanismo de sanciones por frivolidad de parte del Tribunal de Circuito de Apelaciones, en los casos sobre los cuales tiene competencia. Ese foro fue creado por la Asamblea Legislativa precisamente para asegurar que toda persona afectada adversamente por una decisión de un tribunal de instancia, tuviese el derecho a que dicha decisión fuese revisada a fondo por un foro apelativo. Por ello, el Tribunal de Circuito de Apelaciones debe ser muy cuidadoso al aplicar sanciones por frivolidad, para evitar que la imposición de tales sanciones tenga un efecto ad-verso sobre el ejercicio del derecho aludido, al disuadir a las partes de presentar recursos de apelación ante el Tribunal de Circuito de Apelaciones por temor a ser sanciona-dos económicamente. En mi criterio, de existir duda sobre la frivolidad de un recurso, la balanza debe inclinarse a favor del apelante o recurrente.
Lo anterior no obstante, luego de considerar más a fondo la cuestión ante nos en el caso de autos, me veo obli-gado a concluir que realmente no estamos en posición de determinar si la apelación presentada ante el Tribunal de Circuito de Apelaciones era frívola o no. El peticionario no nos ha puesto en condición para hacer tal determinación.
No cabe duda de que la apelación que nos concierne aquí hubiese sido frívola si el tribunal de instancia hubiese in-corporado en su sentencia original el inciso (22) del Addendum que formaba parte del cuaderno particional, presen-tado ante ese tribunal por el Contador Partidor, en el cual expresamente se reconocía la deuda en cuestión. Nótese que así lo hizo el tribunal, casi ad verbatim, con todos los demás 23 incisos del referido documento.
*727Resulta meridianamente claro que si tal hubiera sido el caso, contra el peticionario hubiese existido una sentencia firme y final mediante la cual se habrían distribuido todos los bienes de la herencia en cuestión, en conformidad con el informe de un Contador Partidor nombrado en el caso. La partición judicial de la herencia, adoptada y autorizada por el tribunal de instancia en la sentencia original, clara-mente hubiese convertido al peticionario en deudor de la parte recurrida, y tal deuda en una que era líquida y exigible. En tales circunstancias, la negativa del peticiona-rio a pagar lo adeudado, que obligó a la recurrida a instar una acción de cobro de dinero, hubiese constituido una ac-titud contumaz, que merecía la imposición de sanciones por frivolidad.
Sobre el particular, debe recordarse que el Art. 1021 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 2901, dispone que:
La partición legalmente hecha confiere a cada heredero la propiedad exclusiva de los bienes que le hayan sido adjudicados.
Como bien ha señalado el profesor Vélez Torres, una vez se realiza la partición, desaparece del patrimonio del here-dero el derecho sobre una cuota indivisa, y este heredero adviene titular exclusivo de bienes individualizados. J.R. Vélez Torres, Curso de Derecho Civil, San Juan, Ed. Art Printing, 1981, T. IV, Vol. III, pág. 526. De haberse incluido el referido inciso en la sentencia original, al advenir ésta en final y firme como ocurrió, el demandado apelante en el caso de autos se habría convertido indudablemente en un deudor de la demandante, por la cantidad indicada en el cuaderno particional, y su renuencia a pagar dicha canti-dad por espacio de cuatro años no tendría justificación legal alguna. En esas circunstancias, tanto el tribunal de instancia en el segundo pleito de cobro de dinero, como el Tribunal de Circuito de Apelaciones en el recurso que nos concierne aquí, hubiesen estado totalmente justificados al imponer sanciones por frivolidad, como lo hicieron.
*728Sin embargo, en el recurso ante nos el peticionario no nos ha puesto en condiciones de poder esclarecer precisa-mente qué fue lo que realmente aconteció en el presente caso sobre el asunto en cuestión. No sabemos, a ciencia cierta, por qué el tribunal de instancia en la sentencia de partición original no incorporó expresamente el referido in-ciso (22) del Addendum, que formaba parte integral del cuaderno particional, aunque sí incorporó los otros 23 incisos. Probablemente fue un error de mecanografía, ya que la cantidad total del patrimonio que debía distribuirse, según la sentencia en cuestión y el propio cuaderno parti-cional, incluía lo dispuesto en ese inciso. Es decir, sin el inciso en cuestión no se podía hacer cabalmente la distri-bución del caudal hereditario, como se hizo en la referida sentencia. Es probable que en otros documentos judiciales posteriores considerados por el foro de instancia, esta omi-sión haya sido subsanada. De ser ello así, estaría justifi-cada claramente la determinación de frivolidad que poste-riormente hicieron tanto el foro de instancia, como el apelativo. Pero no tenemos manera de saber con certeza si ello fue así. En su petición de certiorari ante nos, el peti-cionario omitió incluir documentos indispensables para po-der resolver la cuestión de frivolidad aludida, como lo se-rían todas aquellas resoluciones, minutas, órdenes y mociones presentadas y dictadas originalmente en instan-cia sobre la partición de la herencia. Concretamente, el peticionario no incluyó: (1) el primer informe rendido por el Contador Partidor el 11 de enero de 1989; (2) la resolución del tribunal de instancia fechada 19 de mayo de 1989, me-diante la cual se aprobó ese informe; (3) el segundo informe presentado por el Contador Partidor el 18 de junio de 1990; (4) su correspondiente aprobación judicial mediante reso-lución de 5 de julio de 1990; (5) las mociones del peticiona-rio en las cuales impugnó el contenido de esos informes, y (6) las minutas o resoluciones dictadas respecto a dichas impugnaciones.
Evidentemente, el tribunal de instancia y el Tribunal de Circuito de Apelaciones, al elevar los autos originales del *729caso, tuvieron ante sí un cuadro completo de los hechos pertinentes aquí mediante el examen de los documentos identificados antes. Por ello, es probable que sus respecti-vas determinaciones de frivolidad hayan sido correctas. No es esa, sin embargo, nuestra situación.
En resumen, pues, como el peticionario no nos ha puesto en posición de resolver el asunto, lo propio es que se denie-gue el recurso ante nos en este caso, por craso incumpli-miento con nuestro Reglamento. Ello es lo que procede, porque no podemos realmente considerar en sus méritos el asunto de frivolidad a base del expediente ante nos.
— O —